DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.
 
Response to Amendment
In response to the amendment filed on 11/01/2022, Claims 8-11 and 16-20 have been cancelled, and Claims 1-7, 12-15, 21-25 and newly added Claim 26-29 are pending.

Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive.
Applicant argues that Osypka fails to disclose that the plug is inflated in to a second diameter in the second position because Osypka teaches “the balloon was expanded for treatment then the pressurized medium were drawn again, the balloon envelope no long compresses exactly into the same tight form as it had for the insertion”, see Pages 7-8 of Applicant’s arguments; however, the Examiner respectfully disagrees.
While the Examiner agrees that the balloon is no longer at maximum inflation in the Examiner’s interpretation of the second position, it is the Examiners position that the larger volume of the balloon in the “deflated position” is indeed inflated with fluid that was not there in the delivered state, and the balloon has a larger volume, thus causing the expansion of the sheath. Furthermore, Paragraph 0012 clearly states “Therefore it is possible for a balloon enlarged in volume after a treatment to also be retracted through this insertion sleeve, because this sleeve can change its cross section over its entire length in the sense of widening, but without allowing blood to escape, because it remains fluid-tight also in the expanded state”. Paragraph 0041 also discloses “In the preferred embodiment the insertion sleeve is expandable over its entire length so that the balloon catheter 2 and primarily its balloon 5 now having a larger volume can be easily retracted through the insertion sleeve 2 according to the arrow PF 2”. It is the Examiner’s position that the larger volume is inherently due to inflation medium that as introduced after delivery and thus even though is “depressurized” (as applicant argues), the balloon does maintain fluid. The Examiner notes that Applicant has not claimed that the second/deployed configuration/position is the maximum expansion state of the balloon.
As to Applicant’s arguments directed to the dependent claims as being patentable due to their dependency to Claim 1, the rejection of Claim 1 is being maintained in light of the teachings of prior art disclosed above. Applicant has not separately argued the patentability of the dependent claims. Thus, the dependent claims are also being rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osypka (US PGPub 2009/0221965) in view of Lorenzo (US PGPub 2018/0200478)
Regarding Claim 1, Osypka teaches a system for introducing a delivery apparatus into a patient's vasculature (Figures 1-8), the system comprising: 
a sheath (1) having a distal end (8), a proximal end (4), an interior diameter, a lumen, and a length extending from the distal end to the proximal end (Figure 1), the sheath (1) being configured to be inserted into the patient's vasculature (Paragraph 0040) and to expand in a direction radially outward from the lumen (see Figure 9; Paragraph 0041); 
an introducer (2) being configured to be positioned within the lumen of the sheath (1) (Figures 7-8) to introduce the sheath (1) into the patient’s vasculature (Figures 7 and 8; as stated in Paragraph 0040, the introducer (2) is positioned within the sheath while the sheath is introduced into the patients vasculature which to the Examiner has the same meaning as “to introduce”; Furthermore, the sheath (1) is movable relative to the introducer (2) therefore it is possible that the introducer extends more distally than the sheath (1) during introduction and then the sheath is moved distally into a patients vasculature); and 
a inflatable plug (5) coupled to the introducer (2) and configured to move from a first position (Figure 7) in which the inflatable plug (5) has a first diameter (Figure 7) to a second position in which the inflatable plug (5) is inflated with fluid has a second diameter that is greater than the first diameter and greater than the interior diameter of the sheath (Figure 8; Paragraph 0041; even though plug is not at its maximum fluid expansion, the plug of Figure 8 does indeed still have at least some fluid in it still, as shown in Figure 8), the inflatable plug (5) in the first position being configured to fit within the lumen (Figure 7), and the inflatable plug (5) in the second position having a length that is less than the length of the sheath (Figure 8) and being configured to slide within the lumen while inflated with the fluid (in this case it is not maximum expansion but is indeed inflated with some fluid, since the volume of the balloon is greater in the second configuration) in a direction from the distal end (8) of the sheath (1) towards the proximal end of the sheath (1) to expand the sheath (1) in the direction radially outward from the lumen (Figure 8, Paragraph 0041) and
a fluid lumen for conveying fluid to the inflatable plug to move the inflatable plug to the second position (this limitation is inherent because Paragraph 0005 states that a pressurized medium is delivered and withdrawn from the balloon)
Osypka fails to disclose the introducer having a channel for receiving a guide wire.
Lorenzo discloses a system for introducing a delivery apparatus into a patient vasculature (abstract) comprising a sheath (20), an expandable introducer (10), and a guidewire (30), wherein the introducer (10) has a channel for receiving a guide wire (30) (Figure 1) and is configured to be positioned within the lumen of the sheath (20; Figures 1-2; Paragraph 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the introducer of Osypka such that it had a channel for receiving a guidewire, as taught Lorenzo, for the advantage that it allows the sheath and introducer to be simultaneously advanced together in tandem over a guidewire to facilitate sage insertion of the system into the vasculature of the patient (Paragraph 0042).
Regarding Claim 2, the combination of references disclosed above teaches the system of claim 1, wherein Osypka discloses the sheath (1) is elastic and biased in a direction radially towards the lumen of the sheath (Paragraph 0048-0049).
Regarding Claim 3, the combination of references disclosed above teaches the system of claim 1, wherein Osypka discloses the introducer (2) has a distal end and a proximal end and a length extending from the distal end to the proximal end (see Figures 7-8 of Osypka) but fails to disclose the length of the introducer (2) being greater than the length of the sheath (1).
Lorenzo discloses that the length of the introducer (20) is greater than the length of the sheath (10) (see Figures 13-14; and Paragraph 0041 says that the sheath which is the introducer extends therethrough the catheter (20)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length of the introducer to be greater than the length of the sheath such that the operator is able to manipulate the translation of the introducer from a location proximal the proximal-most end of the sheath such that the proximal end of the introducer is near the operator (Paragraph 0041).
Regarding Claim 4, the combination of references disclosed above teaches the system of claim 1, wherein Osypka discloses the distal end of the sheath (1) includes an opening configured for the introducer (2) and the inflatable plug (5) to pass therethrough (Figures 7-8).
Regarding Claim 5, the combination of references disclosed above teaches the system of claim 4, wherein Osypka discloses the inflatable plug (5) is positioned on the introducer (2) such that the inflatable plug (5) moves from the first position (Figure 7) to the second position (Figure 8) at a position distal to the opening of the sheath (1; Figure 7) when the introducer (2) is positioned within the lumen of the sheath (Figure 7; Paragraph 0041).
Regarding Claim 6, the combination of references disclosed above teaches the system of claim 4, wherein Osypka teaches the inflatable plug (5) is coupled to the introducer (2) such that withdrawal of the introducer (2) through the lumen of the sheath (1) in the direction from the distal end of the sheath (1) towards the proximal end (4) of the sheath (1)  causes the inflatable plug (5) in the second position to enter the opening of the sheath (1) and slide within the lumen of the sheath to transiently expand the sheath in the direction radially outward from the lumen of the sheath (see Figure 8; Paragraph 0041).
Regarding Claim 7, the combination of references disclosed above teaches the system of claim 1, wherein Osypka teaches the inflatable plug (5) in the second position extends radially outward from the introducer (2; Figure 8; Paragraph 0041).
Regarding Claim 21, the combination of references disclosed above teaches the system of claim 1, wherein Osypka the introducer (2) is configured to be coupled to the sheath (1) upon insertion of the sheath and the introducer together into the patient's vasculature (Paragraph 0040).
Regarding Claim 22, the combination of references disclosed above teaches the system of claim 21, wherein Osypka  a proximal end of the introducer (2) is configured to be coupled to the proximal end of the sheath (1) upon insertion of the sheath and the introducer together into the patient's vasculature (Paragraph 0040) 
Regarding Claim 23, the combination of references disclosed above teaches the system of claim 22, wherein Osypka teaches further comprising: an introducer (2)housing positioned at the proximal end of the introducer (the introducer handle which is inherent to the introducer); and a sheath housing (3/4; Paragraph 0040) positioned at the proximal end of the sheath (1) and configured to be coupled to the introducer housing upon insertion of the sheath and the introducer together into the patient's vasculature (since the introducer and the sheath are capable of being delivered together, as recited in Paragraph 40 of Osypka, it is the examiners position that they are at least slidably coupled together).
Regarding Claim 24, the combination of references disclosed above teaches the system of claim 1, wherein the sheath (1) and the introducer (2) are configured to be held in position relative to each other upon insertion of the sheath and the introducer together into the patient's vasculature (Paragraph 0040; there is nothing in the Osypka reference which prevents a user to hold a relative position between the sheath and the introducer manually).
Regarding Claim 25, the combination of references disclosed above teaches the system of claim 11, wherein the inflatable plug (5) has a conical shape in the second position (see Figure 8; Osypka).
Regarding Claim 26, the combination of references disclosed above teaches the system of claim 1, Osypka wherein the inflatable plug (5) is deflated in the first position (Figure 7) and is inflated with the fluid to expand radially outward from the first position (Figure 7) to the second position (Figure 8, even though not at full expansion, the plug has expanded in volume nonetheless and thus would inherently have more fluid than the first position; Paragraph 0041), the second position comprising a deployed configuration of the inflatable plug (Figure 8), the inflatable plug configured to slide within the lumen of the sheath while in the deployed configuration to expand the sheath in the direction radially outward from the lumen of the sheath (Figure 8).
Regarding Claim 27, teaches the system of claim 23, wherein at least a portion of the introducer housing (handle of balloon catheter 2) is configured to slide distally for a defined length relative to the sheath housing (4) to position the inflatable plug at a defined distance distal of the distal end of the sheath (Paragraph 0040).
Regarding Claim 29, the combination of references disclosed above teaches the system of claim 25, wherein the inflatable plug in the second position tapers outward from a proximal portion of the inflatable plug to a distal portion of the inflatable plug.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osypka (US PGPub 2009/0221965) in view of Lorenzo (US PGPub 2018/0200478)as applied to claim 23 above, and further in view of Lefebvre (US Patent 5,421,832)
Regarding Claim 28, the combination of references disclosed above teaches the system of claim 23, but fails to disclose further comprising a coupler for coupling the introducer housing to the sheath housing, the coupler configured to hold the introducer housing and the sheath housing in position relative to each other upon insertion of the sheath and the introducer together into the patient's vasculature.
Lefebvre discloses a filter catheter comprising an inner catheter (3; analogous to the introducer and an outer catheter (2; analogous to the sheath) comprising a coupler (14; Figure 1- 2) for coupling the introducer housing to the sheath housing, the coupler configured to hold the introducer housing and the sheath housing in position relative to each other upon insertion of the sheath and the introducer together into the patient's vasculature (Column 4, Lines 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of references disclosed above to include a coupler, as taught by Lefebvre, for the advantage of to prevent any unwanted displacement between the inner and outer catheters (Column 4, Lines 42-45).


Allowable Subject Matter
Claims 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose wherein a plurality of supports are configured to bend to move the plug from the first position to the second position.. to expand the sheath radially outward from the lumen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771